Citation Nr: 0525145	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The veteran was scheduled for a Travel Board hearing in 
October 2003 but it was canceled at his request.  

The Board also notes that the issue of entitlement to service 
connection for trenchfoot was addressed in the Statement of 
the Case.  In the substantive appeal submitted in response to 
the Statement of the Case, the veteran limited his appeal to 
the issue of entitlement to service connection for 
hypertension.  The Board will limit its consideration 
accordingly.


FINDING OF FACT

Hypertension was not present in service or manifested within 
one year of the veteran's discharge from service, nor is it 
etiologically related to service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
duty, nor may it be presumed to have been incurred or 
aggravated during such service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provided for the de 
novo readjudication of claims denied as not well grounded in 
rating decisions that were not final at the time of the 
enactment of the Act.  In addition, the Act and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The Board notes that the veteran's claim for service 
connection for hypertension was denied as not well grounded 
in a July 2000 rating decision.  This decision had not become 
final before the enactment of the VCAA.  In August 2001, the 
RO sent the veteran a letter informing him of the VCAA and 
that it would be readjudicating his claim in accordance with 
the VCAA.  It informed him of the evidence necessary to 
substantiate his claim, and that he should submit such 
evidence or provide the RO with the information and 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Although it did not specifically inform him that 
he should submit any pertinent evidence in his possession, 
the Board believes that he was on notice of this fact since 
the RO told him what would be pertinent and to either submit 
such evidence or provide the information and authorization 
necessary for the RO to obtain the evidence on his behalf.  
In accordance with the VCAA, the RO then adjudicated the 
veteran's claim on a de novo basis in February 2002.

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  
The Board specifically notes that a copy of a decision by the 
Social Security Administration (SSA) awarding the veteran 
disability benefits is of record.  Although the records upon 
which the decision was based are not associated with the 
claims folder, the decision indicates that the medical 
evidence upon which the decision was based relates to 
treatment and evaluation of the veteran in 1999.  There is no 
indication that the SSA possesses any documentation that 
would support the veteran's claim.  Moreover, neither the 
veteran nor his representative has alleged that the SSA has 
documentation supportive of the claim or requested VA to 
obtain such documentation.  Therefore, the Board has 
concluded that no useful purpose would be served by remanding 
this case for the purpose of obtaining the SSA records.  The 
Board also acknowledges that the veteran has not been 
afforded a VA examination in response to his claim.  In this 
case, the medical evidence already of record is sufficient to 
decide the claim.  Consequently, there is no duty to provide 
such an examination.  See 38 C.F.R. § 3.159.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the claim.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

III.  Analysis

The veteran contends that service connection is warranted for 
hypertension because it was diagnosed in service.  This 
contention is totally unsubstantiated by the record.  Service 
medical records do not show that the veteran was found to 
have hypertension or even that the presence of hypertension 
was suspected.  In addition, on examination in August 1983, 
shortly before the veteran's discharge from service, his 
blood pressure was noted to be 126/80, and his cardiovascular 
system was found to be normal.  

It was not until 1999 that the veteran initially filed a 
claim seeking service connection for hypertension.  The post-
service medical evidence documents treatment and evaluation 
of the veteran for hypertension in 1994 and subsequently.  It 
was not until April 2003, after the filing of his claim for 
service connection, that the veteran reported to a health 
care professional that he had high blood pressure during 
service.  None of the post-service medical evidence suggests 
that the veteran had hypertension within one year of his 
discharge from service or that his hypertension is 
etiologically related to service.  In this regard, the Board 
notes that the history of hypertension in service noted in an 
April 2003 VA medical record is simply a recording of 
information provided by the veteran without any medical 
comment by the health care provider.  Therefore, it does not 
constitute competent evidence of a nexus between the 
veteran's hypertension and his military service.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  

In essence, the evidence of a nexus between the veteran's 
hypertension and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus because lay persons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not in order for the veteran's hypertension.  In deciding 
this claim, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.



ORDER

Entitlement to service connection for hypertension is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


